      Case 7:16-cv-00072-NSR-PED      Document
                          Due to an extension     240
                                              of the     Filed 07/20/21
                                                     discovery cutoff date,Page 1 of 1
                             the parties' request to adjourn the telephonic
                             Status Conf. from July 22, 2021 until Sept. 13,
                             2021 at 10:00 am is granted. Counsel are directed
                             to follow the dial-in instructions provided in this
                             Court's Order, dated May 24, 2021 (ECF No.
                                                                                   Paul J. Kremer
                             232). Clerk of Court requested to terminate the       Direct: +1 212.351.2647
                             motion (ECF No. 239).                                 Fax: +1 212.351.6247
                                                                                   PKremer@gibsondunn.com
                             Dated: July 20, 2021
July 9, 2021


VIA ECF

Hon. Nelson S. Roman
United States District Court for the Southern District of New York
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:      Booker v. Griffin, et al., 16 Civ. 72 (NSR) (PED)

Dear Judge Roman:

We write respectfully on behalf of Plaintiff and Defendants to request that the status
conference currently scheduled for Thursday, July 22, 2021, be adjourned to a date following
August 9, 2021, when all discovery is scheduled to close. This is our fourth request for an
adjournment in connection with ongoing fact discovery; each prior request has been granted.

On July 9, 2021, the parties conducted a phone conference with Magistrate Judge Davison, at
which time the parties requested to adjourn the discovery schedule again to allow more time
for Defendants to produce documents under Plaintiff’s outstanding discovery requests.
Magistrate Judge Davison granted the parties’ request for an adjournment of discovery, with
all discovery to conclude by August 9, 2021.

We appreciate Your Honor’s consideration of this matter.

Respectfully submitted,

/s/ Paul J. Kremer
Paul J. Kremer


Cc: All Counsel of Record (via ECF)




       7/20/2021
